DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS, filed on 02/16/2022, with respect to the rejections of claims 1-2, 5-8, 11-14, and 17-18 under 35 U.S.C. 102(a)(1) as being anticipated by Bang et al., (Pub. No.: US 2021/0100024 A1), and the rejections of claims 3-4, 9-10, and 15-16 under 35 U.S.C. 103 as being unpatentable over Bang et al., (Pub. No.: US 2021/0100024 A1), in view of Chen et al., (Pub. No.: US 2019/0081735 A1) have been fully considered and are persuasive.  Therefore, the non-final rejection dated 11/17/2021 has been withdrawn.
The objections of claims 5, 6, 11, 12 and 18 are withdrawn in view of amendments and cancellation of claims 5 and 11.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Xiao Lin (Reg. No.: 72772) on 2/25/2022.


				In the Claims
 1.	(Currently amended) A transmission method for uplink control information (UCI), comprising:
obtaining target UCI, wherein the target UCI comprises at least two types of UCI, the target UCI comprises configured grant UCI (CG-UCI) and first UCI, and the first UCI comprises at least one type of the following UCI: hybrid automatic repeat-request acknowledgement (HARQ-ACK), channel state information (CSI) part 1 and CSI part 2;
mapping the target UCI to a physical uplink shared channel (PUSCH), wherein the CG-UCI and the first UCI are encoded using joint encoding, and a code rate compensation factor βoffset used in independent encoding of the HARQ-ACK is used for determining resources occupied by the CG-UCI and the first UCI encoded using the joint encoding, [[and ]]wherein the first UCI comprises the HARQ-ACK, [[and ]]wherein the CG-UCI and the first UCI being encoded using the joint encoding comprises: the CG-UCI and the HARQ-ACK being encoded using the joint encoding; and
transmitting the PUSCH on configured grant (CG) uplink resources.

2.	(Canceled)

3.	(Previously presented) The method of claim 1, wherein the CG-UCI and the HARQ-ACK being encoded using the joint encoding comprises:
the CG-UCI and the HARQ-ACK being encoded using a Polar code in response to a sum of the number of bits of the CG-UCI and the number of bits of the HARQ-ACK being greater than a set bit number; or
the CG-UCI and the HARQ-ACK being encoded using a short code in response to the sum of the number of bits of the CG-UCI and the number of bits of the HARQ-ACK being less than or equal to the set bit number.

4.	(Original) The method of claim 3, wherein the set bit number is 11.

5.	(Canceled)

6.	(Currently amended) The method of claim [[5]]1, wherein the code rate compensation factor βoffset is indicated via downlink control information (DCI) or configured by a higher layer.

7.	(Currently amended) A transmission method for uplink control information (UCI), comprising:
receiving a physical uplink shared channel (PUSCH) on configured grant (CG) uplink resources, wherein the PUSCH comprises target UCI, the target UCI comprises at least two types of UCI, the target UCI comprises configured grant UCI (CG-UCI) and first UCI, and the first UCI comprises at least one type of the following UCI: hybrid automatic repeat-request acknowledgement (HARQ-ACK), channel state information (CSI) part 1 and CSI part 2; and
obtaining the at least two types of UCI by decoding the target UCI using joint-decoding, wherein the CG-UCI and the first UCI are encoded using joint encoding, and a code rate compensation factor βoffset used in independent encoding of the HARQ-ACK is used for determining resources occupied by the CG-UCI and the first UCI encoded using the joint encoding, [[and ]]wherein the first UCI comprises the HARQ-ACK, [[and ]]wherein the CG-UCI and the first UCI being encoded using the joint encoding comprises: the CG-UCI and the HARQ-ACK being encoded using the joint encoding.

8.	(Canceled) 

9.	(Previously presented) The method of claim 7, wherein the CG-UCI and the HARQ-ACK being encoded using the joint encoding comprises:
the CG-UCI and the HARQ-ACK being encoded using a Polar code in response to a sum of the number of bits of the CG-UCI and the number of bits of the HARQ-ACK being greater than a set bit number; or


10.	(Original) The method of claim 9, wherein the set bit number is 11.

11.	(Canceled)

12.	(Previously presented) The method of claim 7, wherein the code rate compensation factor βoffset is indicated via downlink control information (DCI) or configured by a higher layer.

13.	(Currently amended) A user equipment, comprising:
a transceiver;
at least one processor; and
a memory coupled to the at least one processor and storing at least one computer executable instruction thereon, wherein
the at least one computer executable instruction, when executed by the at least one processor, causes the at least one processor to:
obtain target UCI, wherein the target UCI comprises at least two types of UCI, the target UCI comprises configured grant UCI (CG-UCI) and first UCI, and the first UCI comprises at least one type of the following UCI: hybrid automatic repeat-request acknowledgement (HARQ-ACK), channel state information (CSI) part 1 and CSI part 2; and
map the target UCI to a physical uplink shared channel (PUSCH), wherein the CG-UCI and the first UCI are encoded using joint encoding, and a code rate compensation factor βoffset used in independent encoding of the HARQ-ACK is used for determining resources occupied by the CG-UCI and the first UCI encoded using the joint encoding, [[and ]]wherein the first UCI comprises the HARQ-ACK, [[and ]]wherein the CG-UCI and the first UCI being encoded using 
the at least one computer executable instruction, when executed by the at least one processor, causes the transceiver to:
transmit the PUSCH on configured grant (CG) uplink resources.

14.	(Canceled)

15.	(Previously presented) The user equipment of claim 13, wherein the CG-UCI and the HARQ-ACK being encoded using the joint encoding comprises:
the CG-UCI and the HARQ-ACK being encoded using a Polar code in response to a sum of the number of bits of the CG-UCI and the number of bits of the HARQ-ACK being greater than a set bit number; or
the CG-UCI and the HARQ-ACK being encoded using a short code in response to the sum of the number of bits of the CG-UCI and the number of bits of the HARQ-ACK being less than or equal to the set bit number.

16.	(Original) The user equipment of claim 15, wherein the set bit number is 11.

17.	(Canceled)

18.	(Previously presented) The user equipment of claim 13, wherein the code rate compensation factor βoffset is indicated via downlink control information (DCI) or configured by a higher layer.

19.	(Previously presented) The method of claim 1, comprising:
mapping the CG-UCI and the HARQ-ACK encoded using the joint encoding, the CSI part 1, and the CSI part 2 from data symbols after a first demodulation reference signal (DMRS) symbol of the PUSCH.



21.	(Previously presented) The method of claim 7, comprising:
mapping the CG-UCI and the HARQ-ACK encoded using the joint encoding, the CSI part 1, and the CSI part 2 from data symbols after a first demodulation reference signal (DMRS) symbol of the PUSCH.

22.	(Previously presented) The method of claim 21, wherein the CG-UCI and the HARQ-ACK encoded using the joint encoding are first mapped, then the CSI part 1 is mapped, and finally the CSI part 2 is mapped.

23.	(Previously presented) The user equipment of claim 13, wherein the at least one computer executable instruction, when executed by the at least one processor, causes the at least one processor to:
map the CG-UCI and the HARQ-ACK encoded using the joint encoding, the CSI part 1, and the CSI part 2 from data symbols after a first demodulation reference signal (DMRS) symbol of the PUSCH.

24.	(Previously presented) The user equipment of claim 23, wherein the CG-UCI and the HARQ-ACK encoded using the joint encoding are first mapped, then the CSI part 1 is mapped, and finally the CSI part 2 is mapped.


Allowable Subject Matter
Claims 1, 3-4, 6-7, 9-10, 12-13, 15-16, and 18-24 (now 1-18) are allowed.  The following is an examiner’s statement of reasons for allowance: The arguments found to be persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463